                                      UNITED STATE BANKRUPTCY COURT
1
                                      WESTERN DISTRICT OF WASHINGTON
2

3     In re:                                                 No: 17-43644-BDL
                NELSON M. MELO and SANDRA K.
4               MELO                                         APPLICATION FOR
                                                             LEAVE TO APPEAR PRO HAC VICE
5

6     Debtor


7

8              Pursuant to Local Civil Rule 83.1 (d) of the United States District Court for the Western District

9    ofWashington, Donald E. Bradley                                                           hereby applies for
10   permission to participate as counsel in the above-entitled bankruptcy action on behalfof the following
11   party or parties: Marten Transport. Ltd.
12             The particular need for my appearance and participation is: My knowledge and expertise

13   relating to this action

14             I Donald E. Bradley                              understand that I am charged with knowing and

15   complying with all applicable rules, including, but not limited to, Local Civil Rule 83.1 of the United

16   States District Court for the Western District of Washington which requires that I associate with local

17   counsel who shall sign all pleadings prior to filing, and the Local Rules of Bankruptcy Procedure of the

18   Western District of Washington ("LBR"), including LBR 5005-1 which governs electronic filing.

19             I have not been disbarred or formally censured by a court of record or by a state bar

20   association. There are no pending disciplinary proceedings against me.           I am in good standing with

21   the bar of the State of California                                   .

22             With this application Iwill tender the applicable pro hac vice fee to the Office of the Clerk of the

23   Bankruptcy Court via electronic payment.

24             I declare under penalty of perjury that the foregoing is true and correct.

25
      DATED: April 1.2019                                                     s/ Donald E. Bradley
26                                                                            Signature of Applicant Attorney

27

28




     Case 17-43644-BDL            Doc 88      Filed 04/01/19      Ent. 04/01/19 11:33:43         Pg. 1 of 2
1    APPLICATION FOR
     LEAVE TO APPEAR PRO HAC VICE - page 2
2

3    Applicant's Name:             Donald E. Bradley
4    Bar# 145037                   State: California

5    Applicant's Law Firm:         Musick. Peeler & Garrett LLP
6
     Applicant's Address:          650 town Center Drive, Suite 1200
7
                                   Costa Mesa. CA 92626
8
     Telephone No:                 (714) 668-2447
9

10
                                     STATEMENT OF LOCAL COUNSEL
11
            I am familiar with the responsibilities of local counsel as set forth in the Local Rules, W.D.
12
     Wash. LCR 83.1(d). I am authorized and will be prepared to handle this matter, including trial, in the
13
     event the applicant, Donald E. Bradley                                       , js unable to be present
14
     upon any date assigned by the court. If this application is filed electronically, I understand that the
15
     provisions of LBR 5005-1 (d)(3) apply and that I am required to retain documentation evidencing the
16
     signature of the applicant.
17

18   DATED: April 1.2019                                 s/ Philip S. McCune
                                                                 Signature of Local Counsel
19
     Local Counsel Name & WSBA Bar ID Number:            Philip S. McCune. WSBA #21081
20
     Local Counsel Law Firm:                              Summit Law Group. PLLC
21
     Local Counsel Address:                              315 Fifth Avenue S.. Suite 1000
22
                                                          Seattle. WA 98104-2682
23
     Telephone No:                                       (206) 676-7000
24

25
     (Rev. Eff. September 2016)
26

27

28




     Case 17-43644-BDL         Doc 88     Filed 04/01/19     Ent. 04/01/19 11:33:43       Pg. 2 of 2
